HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR the BENEFIT OF the CERTIFICATE HOLDERS OF NOMURA HOME EQUITY LOAN, INC. Asset-Backed Certificates, Series 2006-FM2, Plaintiff-Appellee, v. Mark MARCANTONIO; Gwen Marcantonio ; Defendants/Cross-Claim Defendants/Appellants, and Alina Nault, Defendant-Appellant, and MC&A, Inc., Defendant/Cross-Claim Plaintiff/Appellee, and State of Hawai'i, Hawaii Health Systems Corporation, dba Maui Memorial Medical Center ; and Director, Department of Taxation, State of Hawai'i, Defendants-Appellees, and John Does 1-10; Jane Does 1-10; Doe Partnerships 1-10; Doe Corporations 1-10; Doe Entities 1-10; and Doe Governmental Units 1-10, Defendants.SUMMARY DISPOSITION ORDERAffirmed.